Citation Nr: 1700290	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  06-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus, to include the propriety of the reduction of the rating from 30 to 10 percent on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an initial compensable rating for the service-connected irritable bowel syndrome (IBS).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1993 to November 1997 and in the United States Coast Guard from October 1998 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted service connection for IBS and denied a rating in excess of 10 percent for the service-connected hallux valgus of the left foot.  The issues on appeal were remanded by the Board in February 2010 and January 2012 for further development.

In January 2007, the RO issued a rating decision that increased the rating for the service-connected hallux valgus from 10 percent to 30 percent, effective November 23, 2005.  In an August 2011 rating decision, the RO proposed a reduction in the rating of the service-connected hallux valgus of the left foot from 30 percent to 10 percent on the basis of clear and unmistakable error (CUE).  In a January 2014 rating decision, the rating for left foot hallux valgus was reduced from 30 percent to 10 percent effective November 23, 2005.

The Veteran presented sworn testimony at a hearing before a Veterans Law Judge (VLJ) in January 2010.  A transcript of that hearing is of record.  In August 2016 the Veteran was informed that the VLJ who chaired the hearing is no longer with the Board, and was provided an opportunity to request a new hearing.  She did not request a new hearing.

During the appeal period the Veteran reported that she cannot work because of her service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's IBS has been productive of a severe level of symptoms involving alternating diarrhea and constipation with more or less constant abdominal distress.

2.  The January 2007 rating decision erroneously awarded a 30 percent schedular rating for the Veteran's left foot hallux valgus stating that it was the maximum schedular rating allowed under Diagnostic Code 5280.

3.  The Veteran has been in receipt of the maximum schedular rating for left foot hallux valgus throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115, Diagnostic Code (DC) 7319 (2016).

2.  The January 2007 rating decision granting a 30 percent evaluation for left foot hallux valgus contained clear and unmistakable error (CUE), and the reduction of the rating from 30 percent to 10 percent effective November 23, 2005, was proper. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.96, 4.71a, DC 5280 (2016).

3.  The criteria for a rating in excess of 10 percent for left foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial compensable rating for her service-connected IBS.  The Board finds that a 30 percent rating is warranted throughout the appeal period.  IBS is rated by analogy to irritable colon syndrome pursuant to 38 C.F.R. § 4.114, DC 7319, which provides that a 10 percent rating is warranted where the symptoms are moderate and/or include frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted where symptoms are severe and/or include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Here, the evidence shows that the Veteran's IBS disability picture has been severe throughout the appeal period, involving alternating diarrhea and constipation, with more or less constant abdominal distress.  During the March 2006 VA examination she reported chronic constipation with abdominal pain and occasional diarrhea.  She stated that she took laxatives on and off to help control her constipation.  In an August 2006 written statement, she observed that without medication she suffered from painful cramps, nausea and alternating diarrhea and painful constipation.  She reported taking medication daily with constipation and diarrhea every week, and constant abdominal distress.  See September 2006 Statement of Representative.  During the January 2010 hearing before the Board, the Veteran testified that she experienced unpredictable bouts of diarrhea and constipation that affected her daily living, prevented her from eating certain foods and caused embarrassment.  See Hr'g Tr. at 12-13.  During the April 2010 VA Examination, she reported predominate constipation for which she would take medication daily.  She also reported diarrhea on occasion and abdominal pain.  She reported these same symptoms in a December 2013 written statement and during the May 2014 and October 2016 VA examinations.  The Veteran is competent to report the symptoms she experiences, and the Board finds her testimony credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds that the Veteran's reported symptoms continuing throughout the appeal period more nearly approximate the criteria for a 30 percent rating.  The Veteran has reported severe alternating diarrhea and constipation occurring every week, and has reported that she would suffer abdominal distress on an almost constant basis if it were not for the medication she takes.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Thus, an initial disability rating of 30 percent is for assignment.  

Hallux Valgus Rating and Propriety of Reduction

The Veteran seeks a rating in excess of 10 percent for left foot hallux valgus, and further challenges the propriety of the reduction of a 30 percent rating to a 10 percent rating for this disability.  

First, the Board finds that the reduction of the 30 percent rating for left foot hallux valgus to 10 percent effective November 23, 2005, was proper.  The Veteran was originally granted service connection for left foot hallux valgus in a February 2004 rating decision and a 10 percent rating was assigned under DC 5280.  The Veteran did not appeal the initial rating.

In July 2005, the Veteran requested an increased rating for her left foot hallux valgus.  In a March 2006 rating decision, the 10 percent rating was continued.  The Veteran appealed, and in a January 2007 rating decision, the rating for left foot hallux valgus was increased to 30 percent under DC 5280, effective November 23, 2005.  In awarding the 30 percent rating under DC 5280, the RO found that the Veteran's disability more nearly approximated amputation of the great toe with removal of the metatarsal head.  The RO stated that an evaluation of 30 percent is assigned when there is disability equivalent to amputation of the great toe with removal of the metatarsal head, and further stated that a 30 percent rating was the maximum evaluation for this condition.  See January 2007 Rating Decision.

In August 2011, the RO issued a proposed rating decision noting that clear and unmistakable error was found in the January 2007 rating decision and the 30 percent rating for left foot hallux valgus under DC 5280 was proposed to be decreased to 10 percent.  In a January 2014 rating decision, the evaluation for left foot hallux valgus was reduced to 10 percent effective November 23, 2005.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When reduction is considered warranted by the evidence and would result in reduction or discontinuance of compensation payments currently being made, certain procedural guidelines must be followed: first, there must be a rating action proposing the reduction; then the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  38 C.F.R. § 3.105(e).  

Here, the Veteran was informed of the proposal to reduce her benefits in the August 2011 rating decision and informed of the reason for the proposed reduction.  In a separate August 2011 letter, she was provided with instructions on how to appeal, and informed that she could request a hearing within 30 days.  Then the Veteran was provided with 60 days to submit additional evidence before the RO issued a rating decision in January 2014 that reduced her benefits.  The Veteran did not request a hearing.  Therefore the procedural safeguards have been satisfied with regard to these reductions.

The question then becomes whether the reduction was proper.  In this case, the RO did not allege an improvement in the Veteran's symptoms of left foot hallux valgus, but instead found that there was CUE in the January 2007 rating decision that awarded a 30 percent rating for this disability under DC 5280.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the RO incorrectly applied the rating criteria of DC 5280 in the January 2007 rating decision by finding that a 30 percent rating was warranted for left foot hallux valgus.  Diagnostic Code 5280 provides that unilateral hallux valgus is assigned a 10 percent rating if it has been operated on with resection of metatarsal head or if it is severe in that it is equivalent to amputation of great toe.  38 C.F.R. § 4.71a, DC 5280.  The RO determined that the Veteran's left foot hallux valgus disability more nearly approximated amputation of the great toe with removal of the metatarsal head, but assigned a 30 percent rating rather than a 10 percent rating.  However, the maximum schedular rating allowed under DC 5280 is 10 percent, not 30 percent.  The RO's error is undebatable in that if the diagnostic criteria under DC 5280 were correctly applied, it would have manifestly changed the outcome because the Veteran would have received a 10 percent disability rating rather than a 30 percent rating.  As such, the decision to assign a 30 percent schedular rating for left foot hallux valgus was clearly and unmistakably erroneous.  Consequently, the reduction of the 30 percent rating to 10 percent was appropriate.  See 38 C.F.R. § 3.105 (a), (e).

Additionally, the Board finds that a rating in excess of 10 percent for left foot hallux valgus is not warranted during the appeal period.  The Veteran has been in receipt of the maximum schedular rating for her left foot hallux valgus throughout the appeal period.  See 38 C.F.R. § 4.71a, DC 5280.  The Board does not find that the Veteran's left foot hallux valgus would be more appropriately rated under a different diagnostic code as the currently applied code directly contemplates the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (holding that, as a matter of law, DC 5284 does not apply to the eight other foot conditions specifically listed in § 4.71a, and so listed conditions could not be rated by analogy under that DC).  Thus, a higher rating for left foot hallux valgus is denied. 


ORDER

An initial rating of 30 percent for IBS is granted throughout the appeal period, subject to the law and regulations governing the payment of VA monetary benefits.

The reduction of the rating for left foot hallux valgus from 30 percent to 10 percent effective November 23, 2005, was proper.

A rating in excess of 10 percent for left foot hallux valgus is denied.



REMAND

The Board finds that the issue of entitlement to a TDIU should be remanded for further development.  In December 2013, the Veteran reported that she was unable to work due to her service-connected disabilities.  See December 2013 Report of General Information.  The Board notes that there is insufficient evidence of record concerning the Veteran's employment at various times during the relevant period on appeal.  Thus, remand is necessary for further development.

On remand, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records she would like considered in connection with her appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated her for her service-connected disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  After completing the above development and any additional development deemed necessary, readjudicate the remanded issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


